Exhibit 10.1
















NEW YORK MORTGAGE TRUST, INC.


2017 EQUITY INCENTIVE PLAN










    










    













































--------------------------------------------------------------------------------




Table of Contents




 
 
Page
Article I
DEFINITIONS
1
1.01.
Acquiring Person
1
1.02.
Affiliate
1
1.03.
Agreement
1
1.04.
Award
1
1.05.
Board
1
1.06.
Change in Control
1
1.07.
Code
2
1.08.
Committee
2
1.09.
Common Stock
2
1.10.
Company
2
1.11.
Continuing Director
2
1.12.
Control Change Date
2
1.13.
Corresponding SAR
2
1.14.
Dividend Equivalent Right
2
1.15.
Effective Date
3
1.16.
Exchange Act
3
1.17.
Fair Market Value
3
1.18.
Incentive Award
3
1.19.
Initial Value
3
1.20.
Non-Employee Director
3
1.21.
Option
3
1.22.
Other Equity-Based Award
3
1.23.
Participant
3
1.24.
Performance Award
4
1.25.
Performance Goal
4
1.26.
Person
4
1.27.
Plan
4
1.28.
REIT
4
1.29.
Restricted Stock
4
1.30.
Restricted Stock Unit
4
1.31.
SAR
5
1.32.
Section 162(m) Award
5
1.33.
Stock Award
5
1.34.
Substitute Award
5
1.35.
Ten Percent Stockholder
5
Article II
PURPOSES
5
Article III
ADMINISTRATION
5
Article IV
ELIGIBILITY
6
Article V
COMMON STOCK SUBJECT TO PLAN
6




--------------------------------------------------------------------------------



5.01.
Common Stock Issued
6
5.02.
Aggregate Limit
6
5.03.
Reallocation of Shares
6
5.04.
Individual Limitations
7
Article VI
OPTIONS
7
6.01.
Award
7
6.02.
Option Price
7
6.03.
Maximum Option Period
7
6.04.
Transferability
7
6.05.
Employee Status
8
6.06.
Exercise
8
6.07.
Payment
8
6.08.
Stockholder Rights
8
6.09.
Disposition of Shares
8
Article VII
SARS
8
7.01.
Award
8
7.02.
Maximum SAR Period
9
7.03.
Transferability
9
7.04.
Exercise
9
7.05.
Employee Status
9
7.06.
Settlement
9
7.07.
Stockholder Rights
9
Article VIII
STOCK AWARDS
9
8.01.
Award
9
8.02.
Vesting
10
8.03.
Employee Status
10
8.04.
Stockholder Rights
10
Article IX
RESTRICTED STOCK UNITS
10
9.01.
Award
10
9.02.
Terms and Conditions
10
9.03.
Payment or Settlement
11
9.04.
Employee Status
11
9.05.
Stockholder Rights
11
Article X
PERFORMANCE AWARDS
11
10.01.
Award
11
10.02.
Earning the Award
11
10.03.
Section 162(m) Awards
11
10.04.
Payment
12
10.05.
Stockholder Rights
12
10.06.
Transferability
12
10.07.
Employee Status
12
Article XI
OTHER EQUITY–BASED AWARDS
13
11.01.
Award
13
11.02.
Terms and Conditions
13




--------------------------------------------------------------------------------



11.03.
Payment or Settlement
13
11.04.
Employee Status
13
11.05.
Stockholder Rights
13
Article XII
INCENTIVE AWARDS
13
12.01.
Award
13
12.02.
Terms and Conditions
13
12.03.
Nontransferability
14
12.04.
Employee Status
14
12.05.
Settlement
14
12.06.
Stockholder Rights
14
Article XIII
SUBSTITUTE AWARDS
14
Article XIV
ADJUSTMENT UPON CHANGE IN COMMON STOCK
14
Article XV
COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES
15
Article XVI
GENERAL PROVISIONS
15
16.01.
Effect on Employment and Service
15
16.02.
Unfunded Plan
15
16.03.
Rules of Construction
15
16.04.
Withholding Taxes
16
16.05.
Fractional Shares
16
16.06.
REIT Status
16
16.07.
Governing Law
17
16.08.
Clawback
17
16.09.
Elections Under Section 83(b)
17
Article XVII
CHANGE IN CONTROL
17
17.01.
Impact of Change in Control.
17
17.02.
Assumption Upon Change in Control.
17
17.03.
Cash-Out Upon Change in Control.
17
17.04.
Limitation of Benefits
18
Article XVIII
AMENDMENT
19
Article XIX
DURATION OF PLAN
19
Article XX
EFFECTIVENESS OF PLAN
19






--------------------------------------------------------------------------------






ARTICLE I
DEFINITIONS
As used herein, the following terms shall have the meanings set forth below:
1.01.
Acquiring Person

“Acquiring Person” means a Person, considered alone or as part of a “group”
within the meaning of Section 13(d)(3) of the Exchange Act, is or becomes
directly or indirectly the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act) of securities representing at least 50% of the Company’s
then-outstanding securities entitled to vote generally in the election of the
Board.
1.02.
Affiliate

“Affiliate” means, with respect to any entity, any other entity, whether now or
hereafter existing, which controls, is controlled by, or is under common control
with, the first entity (including, but not limited to, joint ventures, limited
liability companies and partnerships). For this purpose, the term “control”
(including the correlative meanings of the terms “controlled by” and “under
common control with”) shall mean ownership, directly or indirectly, of 50% or
more of the total combined voting power of all classes of voting securities
issued by such entity, or the possession, directly or indirectly, of the power
to direct the management and policies of such entity, by contract or otherwise.


1.03.
Agreement

“Agreement” means a written agreement (including any amendment or supplement
thereto) between the Company and a Participant specifying the terms and
conditions of an Award.
1.04.
Award

“Award” means any Option, SAR, Stock Award, award of Restricted Stock Units,
Performance Award, Other Equity-Based Award, Incentive Award, or Substitute
Award, together with any other right or interest, granted to a Participant
pursuant to the Plan.
1.05.
Board

“Board” means the Board of Directors of the Company.
1.06.
Change in Control

“Change in Control” means and includes each of the following:


(a)     A Person is or becomes an Acquiring Person.


(b)     A transfer of all or substantially all of the Company’s total assets on
a consolidated basis, as reported in the Company’s consolidated financial
statements filed with the Securities and Exchange Commission.


(c)    A merger, consolidation or statutory share exchange with a Person,
regardless of whether the Company is intended to be the surviving or resulting
entity after the merger, consolidation or statutory share exchange, other than a
transaction that results in the voting securities of the Company carrying the
right to vote in elections of persons to the Board outstanding immediately prior
to the closing of the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least 50% (fifty percent) of the Company’s voting securities carrying
the right to vote in elections of persons to the Company’s Board, or such
securities of such surviving entity, outstanding immediately after the closing
of such transaction.


(d)    The Continuing Directors cease for any reason to constitute a majority of
the Board.
(e)    A complete liquidation of the Company or a sale or liquidation by the
Company of all or substantially all of the Company’s assets.


1





--------------------------------------------------------------------------------





In addition, if a Change in Control (as defined in clauses (a) through (e)
above) constitutes a payment event with respect to any Award that provides for
the deferral of compensation and is subject to Section 409A of the Code, no
payment will be made under that Award on account of a Change in Control unless
the event described in clause (a), (b), (c), (d) or (e) above, as applicable,
constitutes a “change in control event” as defined in Treasury Regulation
Section 1.409A-3(i)(5).
1.07.
Code

“Code” means the Internal Revenue Code of 1986, and any amendments thereto.
1.08.
Committee

“Committee” means the Compensation Committee of the Board. Unless otherwise
determined by the Board, the Committee shall consist solely of two or more
non-employee members of the Board, each of whom is intended to qualify as a
“non-employee director” as defined by Rule 16b-3 of the Exchange Act or any
successor rule, an “outside director” for purposes of Section 162(m) of the Code
(if awards under the Plan are subject to the deduction limitation of Section
162(m) of the Code) and an “independent director” under the rules of any
exchange or automated quotation system on which the Common Stock is listed,
traded or quoted; provided, however, that any action taken by the Committee
shall be valid and effective, whether or not the members of the Committee at the
time of such action are later determined not to have satisfied the foregoing
requirements or otherwise provided in any charter of the Committee. If there is
no Compensation Committee, then “Committee” means the Board; and provided
further that with respect to awards made to a member of the Board who is not an
employee of the Company or one of its Affiliates, “Committee” means the Board.
1.09.
Common Stock

“Common Stock” means the common stock, $0.01 par value per share, of the
Company.
1.10.
Company

“Company” means New York Mortgage Trust, Inc., a Maryland corporation.
1.11.
Continuing Director

“Continuing Director” means any member of the Board, while a member of the Board
and (a) who was a member of the Board as of the Effective Date or (b) whose
nomination for, or election to, the Board was recommended or approved by a
majority of the Continuing Directors.
1.12.
Control Change Date

“Control Change Date” means the date on which a Change in Control occurs. If a
Change in Control occurs on account of a series of transactions, the “Control
Change Date” is the date determined by the Committee as the date upon which the
last of such transactions occurs.
1.13.
Corresponding SAR

“Corresponding SAR” means an SAR that is granted in relation to a particular
Option and that can be exercised only upon the surrender to the Company,
unexercised, of that portion of the Option to which the SAR relates.
1.14.
Dividend Equivalent Right

“Dividend Equivalent Right” means the right, subject to the terms and conditions
prescribed by the Committee, of a Participant to receive (or have credited)
cash, securities or other property in amounts equivalent to the cash, securities
or other property dividends declared on Common Stock with respect to a specified
Restricted Stock Unit, Performance Award, Other Equity-Based Award or Incentive
Award denominated in Common Stock or other Company securities, as determined by
the Committee in its sole discretion. Dividend Equivalent Rights payable on a
Restricted Stock Unit award, a Performance Award, an Other Equity-Based Award or
an Incentive Award that does not become non-forfeitable solely on the basis of
continued employment or service shall be accumulated and distributed, without
interest, only when, and to the extent that, the underlying award is vested and
earned. The Committee may provide that Dividend Equivalent Rights (if any) shall
be automatically reinvested in additional shares of Common Stock or otherwise
reinvested, applied to the purchase of additional Awards under the Plan or
deferred without interest to the date of vesting of the associated Award.


2





--------------------------------------------------------------------------------





1.15.
Effective Date

Subject to the approval of the Plan by the Company’s stockholders in accordance
with Article XX, “Effective Date” means the date the Plan is adopted by the
Board.
1.16.
Exchange Act

“Exchange Act” means the Securities Exchange Act of 1934, as amended.
1.17.
Fair Market Value

“Fair Market Value” means, on any given date, the reported “closing” price of a
share of Common Stock on the NASDAQ Stock Market for such date or, if there is
no closing price for a share of Common Stock on the date in question, the
closing price for a share of Common Stock on the last preceding date for which a
quotation exists. If, on any given date, the Common Stock is not listed for
trading on the NASDAQ Stock Market, then Fair Market Value shall be the
“closing” price of a share of Common Stock on such other exchange on which the
Common Stock is listed for trading for such date (or, if there is no closing
price for a share of Common Stock on the date in question, the closing price for
a share of Common Stock on the last preceding date for which such quotation
exists) or, if the Common Stock is not listed on any exchange, the amount
determined by the Committee using any reasonable method in good faith and in
accordance with the regulations under Section 409A of the Code.
1.18.
Incentive Award

“Incentive Award” means an award granted under Article XII which, subject to the
terms and conditions prescribed by the Committee, entitles the Participant to
receive a payment from the Company or an Affiliate of the Company.
1.19.
Initial Value

“Initial Value” means, with respect to a Corresponding SAR, the Option price per
share of the related Option and, with respect to an SAR granted independently of
an Option, the price per share of Common Stock as determined by the Committee on
the date of grant; provided, however, that the price shall not be less than the
Fair Market Value on the date of grant (or 110% of the Fair Market Value on the
date of grant in the case of a Corresponding SAR that relates to an incentive
stock option granted to a Ten Percent Stockholder). Except as provided in
Articles XIII, XIV and XVII, without the approval of stockholders (i) the
Initial Value of an outstanding SAR may not be reduced (by amendment,
cancellation and new grant or otherwise) and (ii) no payment shall be made in
cancellation of an SAR if, on the date of amendment, cancellation, new grant or
payment, the Initial Value exceeds Fair Market Value.
1.20.
Non-Employee Director

“Non-Employee Director” means a member of the Board who is not an employee or
officer of the Company or any of its Affiliates.
1.21.
Option

“Option” means a stock option that entitles the holder to purchase from the
Company a stated number of shares of Common Stock at the price set forth in an
Agreement.
1.22.
Other Equity-Based Award

“Other Equity-Based Award” means any Award other than an Incentive Award,
Option, SAR, Stock Award, award of Restricted Stock Units or Performance Award,
which, subject to such terms and conditions as may be prescribed by the
Committee, entitles a Participant to receive Common Stock or rights or units
valued in whole or in part by reference to, or otherwise based on, Common Stock
(including securities convertible into Common Stock) or other equity interests.
1.23.
Participant

“Participant” means an employee or officer of the Company or an Affiliate of the
Company, a member of the Board, or an individual who provides services to the
Company or an Affiliate of the Company, and who satisfies the requirements of
Article IV and is selected by the Committee to receive one or more Awards.


3





--------------------------------------------------------------------------------





1.24.
Performance Award

“Performance Award” means an Award granted to a Participant that is based upon
Performance Goals specified by the Committee.
1.25.
Performance Goal

“Performance Goal” means a performance objective that is stated with reference
to one or more of the following, alone or in combination: (i) total stockholder
return; (ii) total stockholder return as compared to total return (on a
comparable basis) of a publicly available index; (iii) net income; (iv) pretax
earnings; (v) funds from operations; (vi) earnings before interest, expense,
taxes, depreciation and amortization; (vii) operating margin; (viii) earnings
per share; (ix) return on equity, capital, assets or investment; (x) operating
earnings; (xi) working capital; (xii) ratio of debt to stockholders equity;
(xiii) revenue; (xiv) total economic return; and (xv) any of the above goals
determined pre-tax or post-tax, on an absolute or relative basis, as a ratio
with other business criteria, or as compared to the performance of a published
or special index deemed applicable by the Committee, including but not limited
to, the Standard & Poor’s 500 Stock Index, the Morgan Stanley REIT Index,
another index or a group of comparable companies.
A Performance Goal or objective may be expressed with respect to the Company, on
a consolidated basis, and/or for one or more Affiliates of the Company, one or
more business or geographical units or one or more properties. A Performance
Goal or objective may be expressed on an absolute basis or relative to the
performance of one or more similarly situated companies or a published index.
When establishing Performance Goals and objectives, the Committee may exclude
the impact of specified events during the relevant performance period, so long
as such events are objectively determinable. The Committee may adjust the
Performance Goals and objectives as it deems equitable in recognition of the
events described in this paragraph; provided that with respect to Section 162(m)
Awards, such adjustments shall only be made to the extent that it would not
cause a Section 162(m) Award to fail to qualify as “performance-based
compensation” under Section 162(m) of the Code.
1.26.
Person

“Person” means any firm, corporation, partnership, or other entity. “Person”
also includes any individual, firm corporation, partnership, or other entity as
defined in sections 13(d)(3) and 14(d)(2) of the Exchange Act. Notwithstanding
the preceding sentences, the term “Person” does not include (i) the Company or
any of its subsidiaries, (ii) any trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any of its Affiliates, (iii)
any underwriter temporarily holding securities pursuant to an offering of such
securities or (iv) any corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of the Common Stock.
1.27.
Plan

“Plan” means this New York Mortgage Trust, Inc. 2017 Equity Incentive Plan, as
amended from time to time.
1.28.
REIT

“REIT” means a real estate investment trust within the meaning of Sections 856
through 860 of the Code.
1.29.
Restricted Stock

“Restricted Stock” means a share of Common Stock granted to a Participant that
is subject to certain restrictions and a risk of forfeiture.
1.30.
Restricted Stock Unit

“Restricted Stock Unit” means a right granted to a Participant under Article IX
entitling the Participant to receive a payment (in cash, shares of Common Stock
or a combination thereof) on a specified settlement date equal to the value of a
share of Common Stock.


4





--------------------------------------------------------------------------------





1.31.
SAR

“SAR” means a stock appreciation right that in accordance with the terms of an
Agreement entitles the holder to receive, with respect to each share of Common
Stock encompassed by the exercise of the SAR, the excess, if any, of the Fair
Market Value at the time of exercise over the Initial Value. References to
“SARs” include both Corresponding SARs and SARs granted independently of
Options, unless the context requires otherwise.
1.32.
Section 162(m) Award

“Section 162(m) Award” means a Performance Award to a “covered employee” (within
the meaning of Section 162(m) of the Code) that is intended to satisfy the
requirements for “performance-based compensation” within the meaning of Section
162(m) of the Code.
1.33.
Stock Award

“Stock Award” means Restricted Stock or unrestricted Common Stock awarded to a
Participant under Article VIII.
1.34.
Substitute Award

“Substitute Award” means an Award granted in substitution for a similar award as
a result of certain business transactions.
1.35.
Ten Percent Stockholder

“Ten Percent Stockholder” means any individual owning more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or of a “parent corporation” or “subsidiary corporation” (as such terms are
defined in Section 424 of the Code) of the Company. An individual shall be
considered to own any voting shares owned (directly or indirectly) by or for his
or her brothers, sisters, spouse, ancestors or lineal descendants and shall be
considered to own proportionately any voting shares owned (directly or
indirectly) by or for a corporation, partnership, estate or trust of which such
individual is a stockholder, partner or beneficiary.


ARTICLE II
PURPOSES
The Plan is intended to assist the Company and its Affiliates in recruiting and
retaining employees, members of the Board and other individuals who provide
services to the Company or an Affiliate of the Company with ability and
initiative by enabling such persons to participate in the future success of the
Company and its Affiliates and to associate their interests with those of the
Company and its stockholders. The Plan is intended to permit the grant of both
Options qualifying under Section 422 of the Code (“incentive stock options”) and
Options not so qualifying, and the grant of SARs, Stock Awards, awards of
Restricted Stock Units, Performance Awards, Other Equity-Based Awards, Incentive
Awards, and Substitute Awards in accordance with the Plan and any procedures
that may be established by the Committee. No Option that is intended to be an
incentive stock option shall be invalid for failure to qualify as an incentive
stock option.
ARTICLE III
ADMINISTRATION
The Plan shall be administered by the Committee. The Committee shall have
authority to grant Awards upon such terms (not inconsistent with the provisions
of the Plan), as the Committee may consider appropriate. Such terms may include
conditions (in addition to those contained in the Plan), on the transferability,
forfeitability and exercisability of all or any part of an Award. The Committee
may, in its discretion, make any amendments, modifications or adjustments to
outstanding Awards and the terms thereof; provided, however, that, subject to
Section 10.03, the Committee shall not be entitled to exercise any discretion
otherwise authorized hereunder with respect to any Section 162(m) Awards if the
ability to exercise such discretion or the exercise of such discretion itself
would cause such Awards to fail to qualify as “performance-based compensation”
under Section 162(m) of the Code. In addition, the Committee shall have complete
authority to interpret all provisions of the Plan; to prescribe the form of
Agreements; to adopt, amend, and rescind rules and regulations pertaining to the
administration of the Plan (including rules and regulations that require or
allow Participants to defer the payment of benefits under the Plan); and to make
all other determinations necessary or advisable for the administration of the
Plan.


5





--------------------------------------------------------------------------------





The Committee’s determinations under the Plan (including without limitation,
determinations of the individuals to receive Awards, the form, amount and timing
of Awards, the terms and provisions of Awards and the Agreements) need not be
uniform and may be made by the Committee selectively among individuals who
receive, or are eligible to receive, Awards, whether or not such persons are
similarly situated. The express grant in the Plan of any specific power to the
Committee with respect to the administration or interpretation of the Plan shall
not be construed as limiting any power or authority of the Committee with
respect to the administration or interpretation of the Plan. Any decision made,
or action taken, by the Committee in connection with the administration of the
Plan shall be final and conclusive. The members of the Committee shall not be
liable for any act done in good faith with respect to the Plan or any Agreement
or Award. All expenses of administering the Plan shall be borne by the Company.
The Committee may delegate any or all of its powers and duties under the Plan to
a subcommittee of directors or to any officer of the Company, including the
power to perform administrative functions and grant Awards; provided, however,
that such delegation does not (i) violate state or corporate law, (ii) result in
the loss of an exemption under Rule 16b-3(d)(1) for Awards granted to
Participants subject to Section 16 of the Exchange Act in respect of the
Company, or (iii) cause Section 162(m) Awards to fail to so qualify. Upon any
such delegation, all references in the Plan to the “Committee,” other than in
Articles XIV and XVII, shall be deemed to include any subcommittee or officer of
the Company to whom such powers have been delegated by the Committee. Any such
delegation shall not limit the right of such subcommittee members or such an
officer to receive Awards; provided, however, that such subcommittee members and
any such officer may not grant Awards to himself or herself, a member of the
Board, or any executive officer of the Company or an Affiliate, or take any
action with respect to any Award previously granted to himself or herself, a
member of the Board, or any executive officer of the Company or an Affiliate.
The Committee may revoke or amend the terms of any such delegation at any time
but such revocation shall not invalidate any prior actions of the Committee’s
delegate(s) that were consistent with the terms of the Plan and the Committee’s
prior delegation.
ARTICLE IV
ELIGIBILITY
Any officer or employee of the Company or an Affiliate of the Company (including
a trade or business that becomes an Affiliate of the Company after the adoption
of the Plan) and any member of the Board is eligible to participate in the Plan.
In addition, any other individual who provides services to the Company or an
Affiliate of the Company is eligible to participate in the Plan if the
Committee, in its sole reasonable discretion, determines that the participation
of such individual is in the best interest of the Company.
ARTICLE V
COMMON STOCK SUBJECT TO PLAN
5.01.
Common Stock Issued

Upon the grant, exercise or settlement of an Award, the Company may deliver to
the Participant shares of Common Stock from its authorized but unissued Common
Stock.
5.02.
Aggregate Limit

Subject to adjustment as provided under Article XIV, the maximum aggregate
number of shares of Common Stock that may be delivered with respect to Awards
under the Plan (and the maximum aggregate number of shares of Common Stock that
may be issued under the Plan through incentive stock options granted under the
Plan) is equal to 5,570,000 shares.
5.03.
Reallocation of Shares

If any Award expires, is forfeited or is terminated without having been
exercised or is paid in cash without a requirement for the delivery of Common
Stock, then any shares of Common Stock covered by such lapsed, cancelled,
expired, unexercised or cash-settled portion of such Award shall be available
for the grant of other Awards under the Plan. Any shares of Common Stock
tendered or withheld to satisfy the grant or exercise price or tax withholding
obligation pursuant to any Award shall not be available for future grants or
awards. If shares of Common Stock are issued in settlement of an SAR granted
under the Plan, the number of shares of Common Stock available under the Plan
shall be reduced by the number of shares of Common Stock for which the SAR was
exercised rather than the number of shares of Common Stock issued in settlement
of the SAR. To the extent permitted by applicable law or the rules of any
exchange on which the shares of Common Stock are listed for trading, Common
Stock issued in assumption of, or in substitution for, any outstanding awards of
any entity acquired in any form of combination by the Company or any Affiliate
of the Company shall not reduce the number of shares of Common Stock available
for issuance under the Plan.


6





--------------------------------------------------------------------------------





5.04.
Individual Limitations

Subject to adjustment as provided in Article XIV, no Participant may, in any
calendar year, be granted or awarded (i) to the extent intended to comply with
the performance-based exception under Section 162(m) of the Code, Awards (other
than Awards designated to be paid only in cash or the settlement of which is not
based on a number of shares of Common Stock) relating to more than 1,500,000
shares of Common Stock in the aggregate; or (ii) to the extent intended to
comply with the performance-based exception under Section 162(m) of the Code,
Awards designated to be paid only in cash, or the settlement of which is not
based on a number of shares of Common Stock, having a value determined on the
date of grant in excess of $10,000,000 in the aggregate. Each of the limitations
in the preceding sentence shall be multiplied by two with respect to Awards
granted to a Participant (other than a Non-Employee Director) during the
calendar year in which the Participant first commences employment with the
Company or an Affiliate of the Company. Notwithstanding the preceding sentences
or any provisions to the contrary in the Plan, the aggregate grant date fair
value (computed as of the date of grant in accordance with applicable financial
accounting rules) of all Awards granted under the Plan to any individual,
Non-Employee Director during any single calendar year shall not exceed $500,000;
provided, however, that such limitation shall be determined without regard to
grants of Awards, if any, made under the Plan to a Non-Employee Director during
any period in which such individual was an employee or consultant of the Company
or any of its Affiliates (other than in the capacity of a Non-Employee
Director).
In applying the limitations of this Section 5.04, an Option and Corresponding
SAR shall be treated as a single Award.
ARTICLE VI
OPTIONS
6.01.
Award

In accordance with the provisions of Articles III and IV, the Committee will
designate each individual to whom an Option is to be granted and will specify
the number of shares of Common Stock covered by such awards and the terms and
conditions of such awards.




6.02.
Option Price

The price per share of Common Stock purchased on the exercise of an Option shall
be determined by the Committee on the date of grant, but shall not be less than
the Fair Market Value on the date the Option is granted. Notwithstanding the
preceding sentence, the price per share of Common Stock purchased on the
exercise of any Option that is an incentive stock option granted to an
individual who is a Ten Percent Stockholder on the date such Option is granted,
shall not be less than one hundred ten percent (110%) of the Fair Market Value
on the date the Option is granted. Except as provided in Articles XIII, XIV and
XVII, the price per share of Common Stock of an outstanding Option may not be
reduced (by amendment, cancellation and new grant or otherwise) without the
approval of stockholders. In addition, no payment shall be made in cancellation
of an Option without the approval of stockholders if, on the date of
cancellation, the Option price exceeds Fair Market Value.
6.03.
Maximum Option Period

The maximum period in which an Option may be exercised shall be determined by
the Committee on the date of grant except that no Option shall be exercisable
after the expiration of ten years from the date such Option was granted. In the
case of an incentive stock option granted to a Participant who is a Ten Percent
Stockholder on the date of grant, such Option shall not be exercisable after the
expiration of five years from the date of grant. The terms of any Option may
provide that it is exercisable for a period less than such maximum period.
6.04.
Transferability

Any rights or restrictions with respect to the ability of the holder of any
Option granted under the Plan to transfer such Option shall be set forth in the
Agreement relating to such grant; provided, however, that (a) an Option may be
transferred by will or the laws of descent and distribution and (b) an Option
that is an incentive stock option may be transferred only by will or laws of
descent and distribution.


7





--------------------------------------------------------------------------------





6.05.
Employee Status

Incentive stock options may only be granted to employees of the Company or its
“parent” and “subsidiaries” (as such terms are defined in Section 424 of the
Code). For purposes of determining the applicability of Section 422 of the Code
(relating to incentive stock options), or in the event that the terms of any
Option provide that it may be exercised only during employment or continued
service or within a specified period of time after termination of employment or
continued service, the Committee may decide to what extent leaves of absence for
governmental or military service, illness, temporary disability, or other
reasons shall not be deemed interruptions of continuous employment or service.
6.06.
Exercise

Subject to the provisions of the Plan and the applicable Agreement, an Option
may be exercised in whole at any time or in part from time to time at such times
and in compliance with such requirements as the Committee shall determine;
provided, however, that to the extent that the aggregate Fair Market Value
(determined as of the date an Option is granted) of the stock with respect to
which incentive stock options (granted under the Plan and all plans of the
Company and its “parents” and “subsidiaries” (as such terms are defined in
Section 424 of the Code)) are exercisable for the first time by an individual
during any calendar year exceeds $100,000, such Options shall be treated as
Options that do not qualify as incentive stock options. An Option granted under
the Plan may be exercised with respect to any number of whole shares of Common
Stock less than the full number for which the Option could be exercised. A
partial exercise of an Option shall not affect the right to exercise the Option
from time to time in accordance with the Plan and the applicable Agreement with
respect to the remaining shares of Common Stock subject to the Option. The
exercise of an Option shall result in the termination of any Corresponding SAR
to the extent of the number of shares of Common Stock with respect to which the
Option is exercised.
6.07.
Payment

Subject to rules established by the Committee and unless otherwise provided in
an Agreement, payment of all or part of the Option price may be made in cash,
certified check, by tendering shares of Common Stock, by attestation of
ownership of shares of Common Stock, by a broker-assisted cashless exercise or
in such other form or manner acceptable to the Committee. If shares of Common
Stock are used to pay all or part of the Option price, the sum of the cash and
cash equivalent and the Fair Market Value (determined on the date of exercise)
of the Common Stock so surrendered or other consideration paid must not be less
than the Option price of the shares for which the Option is being exercised.
6.08.
Stockholder Rights

No Participant shall have any rights as a stockholder with respect to shares of
Common Stock subject to an Option until the date of exercise of such Option.
6.09.
Disposition of Shares

A Participant shall notify the Company of any sale or other disposition of
shares of Common Stock acquired pursuant to an Option that was an incentive
stock option if such sale or disposition occurs (i) within two years of the
grant of an Option or (ii) within one year of the issuance of the shares of
Common Stock to the Participant. Such notice shall be in writing and directed to
the Secretary of the Company.
ARTICLE VII
SARS
7.01.
Award

In accordance with the provisions of Articles III and IV, the Committee will
designate each individual to whom SARs are to be granted and will specify the
number of shares of Common Stock covered by such awards and the terms and
conditions of such awards.








8





--------------------------------------------------------------------------------





7.02.
Maximum SAR Period

The term of each SAR shall be determined by the Committee on the date of grant,
except that no SAR shall have a term of more than ten years from the date of
grant. In the case of a Corresponding SAR that is related to an incentive stock
option granted to a Participant who is a Ten Percent Stockholder on the date of
grant, such Corresponding SAR shall not be exercisable after the expiration of
five years from the date of grant. The terms of any SAR may provide that it has
a term that is less than such maximum period.
7.03.
Transferability

Any rights or restrictions with respect to the ability of the holder of any SAR
granted under the Plan to transfer such SAR shall be set forth in the Agreement
relating to such grant; provided, however, that (a) an SAR may be transferred by
will or the laws of descent and distribution and (b) a Corresponding SAR that
relates to an incentive stock option may be transferred only by will or the laws
of descent and distribution.
7.04.
Exercise

Subject to the provisions of the Plan and the applicable Agreement, an SAR may
be exercised in whole at any time or in part from time to time at such times and
in compliance with such requirements as the Committee shall determine; provided,
however, that a Corresponding SAR that is related to an incentive stock option
may be exercised only to the extent that the related Option is exercisable and
only when the Fair Market Value exceeds the Option price of the related Option.
An SAR granted under the Plan may be exercised with respect to any number of
whole shares less than the full number for which the SAR could be exercised. A
partial exercise of an SAR shall not affect the right to exercise the SAR from
time to time in accordance with the Plan and the applicable Agreement with
respect to the remaining shares of Common Stock subject to the SAR. The exercise
of a Corresponding SAR shall result in the termination of the related Option to
the extent of the number of shares of Common Stock with respect to which the SAR
is exercised.
7.05.
Employee Status

If the terms of any SAR provide that it may be exercised only during employment
or continued service or within a specified period of time after termination of
employment or continued service, the Committee may decide to what extent leaves
of absence for governmental or military service, illness, temporary disability
or other reasons shall not be deemed interruptions of continuous employment or
service.
7.06.
Settlement

At the Committee’s discretion, the amount payable as a result of the exercise of
an SAR may be settled in cash, shares of Common Stock, or a combination of cash
and shares of Common Stock.
7.07.
Stockholder Rights

No Participant shall have any rights as a stockholder with respect to shares of
Common Stock subject to an SAR until the date that the SAR is exercised and then
only to the extent that the SAR is settled by the issuance of shares of Common
Stock.
ARTICLE VIII
STOCK AWARDS
8.01.
Award

In accordance with the provisions of Articles III and IV, the Committee will
designate each individual to whom a Stock Award (either in the form of
Restricted Stock or unrestricted Common Stock) is to be made and will specify
the number of shares of Restricted Stock or Common Stock covered by such Stock
Award and the terms and conditions of such Stock Award.


9





--------------------------------------------------------------------------------





8.02.
Vesting

The Committee, on the date of the Stock Award, may prescribe that a
Participant’s rights in a Stock Award shall be forfeitable or otherwise
restricted for a period of time or subject to such conditions as may be set
forth in the Agreement. By way of example and not of limitation, the Committee
may prescribe that a Participant’s rights in a Stock Award shall be forfeitable
or otherwise restricted subject to continued employment or service, the
attainment of performance objectives, including objectives stated with reference
to one or more Performance Goals, or both.
8.03.
Employee Status

In the event that the terms of any Stock Award provide that shares may become
transferable and non-forfeitable thereunder only after completion of a specified
period of employment or continuous service, the Committee may decide in each
case to what extent leaves of absence for governmental or military service,
illness, temporary disability, or other reasons shall not be deemed
interruptions of continuous employment or service.
8.04.
Stockholder Rights

Unless otherwise specified in accordance with the applicable Agreement, while
the shares of Restricted Stock granted pursuant to the Stock Award may be
forfeited or are non-transferable, a Participant will have all rights of a
stockholder with respect to a Stock Award, including the right to receive
dividends (in respect of which the Committee may allow a Participant to elect,
or may require, that any cash dividends paid on a share of Restricted Stock be
automatically reinvested in additional shares of Restricted Stock, applied to
the purchase of additional Awards under the Plan or deferred without interest to
the date of vesting of the associated Award of Restricted Stock, provided that
any such election is intended to comply with Section 409A of the Code) and vote
the shares of Common Stock; provided, however, that, unless otherwise specified
in accordance with the applicable Agreement, dividends payable on shares of
Restricted Stock subject to a Stock Award that does not become non-forfeitable
solely on the basis of continued employment or service shall be accumulated and
paid, without interest, when and to the extent that the underlying Stock Award
becomes non-forfeitable; and provided further, that during the period that the
Stock Award may be forfeited or is non-transferable (i) a Participant may not
sell, transfer, pledge, exchange, hypothecate, or otherwise dispose of shares of
Restricted Stock granted pursuant to a Stock Award, (ii) the Committee may
postpone the distribution of dividends until and to the extent that the Stock
Award becomes transferable and non-forfeitable, (iii) the Company shall retain
custody of any certificates representing shares of Restricted Stock granted
pursuant to a Stock Award, and (iv) the Participant will deliver to the Company
a stock power, endorsed in blank, with respect to each Stock Award. The
limitations set forth in the preceding sentence shall not apply after the shares
of Restricted Stock granted under the Stock Award are transferable and are no
longer forfeitable.
ARTICLE IX
RESTRICTED STOCK UNITS
9.01.
Award

In accordance with the provisions of Articles III and IV, the Committee will
designate each individual to whom an award of Restricted Stock Units is to be
made and specify the number of Restricted Stock Units covered by such awards and
the terms and conditions of such awards. The Committee also will specify whether
Dividend Equivalent Rights are granted in conjunction with the award of
Restricted Stock Units.
9.02.
Terms and Conditions

The Committee, at the time an award of Restricted Stock Units is made, shall
specify the terms and conditions which govern the award. The terms and
conditions of an award of Restricted Stock Units may prescribe that a
Participant’s rights in the Restricted Stock Units shall be forfeitable,
non-transferable or otherwise restricted for a period of time, which may lapse
at the expiration of the deferral period or at earlier specified times, or may
be subject to such other conditions as may be determined by the Committee, in
its discretion and set forth in the Agreement. By way of example and not of
limitation, the Committee may prescribe that a Participant’s rights in an award
of Restricted Stock Units shall be forfeitable or otherwise restricted subject
to continued employment or service, the attainment of performance objectives,
including objectives stated with respect to one or more Performance Goals, or
both. An award of Restricted Stock Units may be granted to Participants, either
alone or in addition to other Awards granted under the Plan, and an award of
Restricted Stock Units may be granted in the settlement of other Awards granted
under the Plan.


10





--------------------------------------------------------------------------------





9.03.
Payment or Settlement

Settlement of an award of Restricted Stock Units shall occur upon expiration of
the deferral period specified for each Restricted Stock Unit by the Committee
(or, if permitted by the Committee, as elected by the Participant). Restricted
Stock Units shall be satisfied by the delivery of (a) a number of shares of
Common Stock equal to the number of Restricted Stock Units vesting on such date
or (b) an amount in cash equal to the Fair Market Value of a specified number of
shares of Common Stock covered by the vesting Restricted Stock Units, or a
combination thereof, as determined by the Committee at the date of grant or
thereafter.
9.04.
Employee Status

If the terms of any award of Restricted Stock Units provides that it may be
earned or exercised only during employment or continued service or within a
specified period of time after termination of employment or continued service,
the Committee may decide to what extent leaves of absence for governmental or
military service, illness, temporary disability or other reasons shall not be
deemed interruptions of continuous employment or service.
9.05.
Stockholder Rights

A Participant, as a result of receiving an award of Restricted Stock Units,
shall not have any rights as a stockholder until, and then only to the extent
that, the award of Restricted Stock Units is earned and settled in shares of
Common Stock (to the extent applicable).
ARTICLE X
PERFORMANCE AWARDS
10.01.
Award

In accordance with the provisions of Articles III and IV, the Committee will
designate each individual to whom a Performance Award is to be made and specify
the number of shares of Common Stock or other securities or property covered by
such awards and the terms and conditions of such awards. The Committee also will
specify whether Dividend Equivalent Rights are granted in conjunction with the
Performance Award.
10.02.
Earning the Award

The Committee, on the date of the grant of a Performance Award, shall prescribe
that the Performance Award will be earned, and the Participant will be entitled
to receive payment pursuant to the Performance Award, subject to continued
employment or service and/or the satisfaction of performance objectives,
including objectives stated with respect to one or more Performance Goals. The
performance period applicable to any Performance Award shall be set by the
Committee in its discretion but shall not exceed ten years.
10.03.
Section 162(m) Awards

(a) Generally. If the Committee determines that a Performance Award granted to a
“covered employee” (within the meaning of Section 162(m) of the Code) is
intended to qualify as a Section 162(m) Award, the grant, exercise, vesting
and/or settlement of such Performance Award shall be contingent upon achievement
of a pre-established Performance Goal(s) and other terms set forth in this
Section 10.03; provided, however, that nothing in this Section 10.03 or
elsewhere in the Plan shall be interpreted as preventing the Committee from
granting Performance Awards to covered employees that are not intended to
constitute Section 162(m) Awards or from determining that it is no longer
necessary or appropriate for a Section 162(m) Award to qualify as such.
(b) Timing. No later than 90 days after the beginning of any performance period
applicable to a Section 162(m) Award, or at such other date as may be required
or permitted for “performance-based compensation” under Section 162(m) of the
Code, the Committee shall establish (i) the Participants who will be granted
Section 162(m) Awards, and (ii) the objective formula used to calculate the
amount of cash or stock payable, if any, under such Section 162(m) Awards, based
upon the level of achievement of Performance Goal(s) (which must be
“substantially uncertain” at the time the Committee actually establishes the
Performance Goal(s)).


11





--------------------------------------------------------------------------------





(c) Settlement or Payout. Except as otherwise permitted under Section 162(m) of
the Code, after the end of each performance period and before any Section 162(m)
Award is settled or paid, the Committee shall certify the level of performance
achieved with regard to each Performance Goal established with respect to each
Section 162(m) Award and shall determine the amount of cash or shares of Common
Stock, if any, payable to each Participant with respect to each Section 162(m)
Award. The Committee may, in its discretion, reduce the amount of a payment or
settlement otherwise to be made in connection with a Section 162(m) Award, but
may not exercise discretion to increase any such amount payable to a covered
employee in respect of a Section 162(m) Award.
(d) Written Determinations. With respect to each Section 162(m) Award, all
determinations by the Committee as to (i) the establishment of Performance Goals
and performance period with respect to the selected business criteria, (ii) the
establishment of the objective formula used to calculate the amount of cash or
shares of Common Stock payable, if any, based on the level of achievement of
such Performance Goals, and (iii) the certification of the level of performance
achieved during the performance period with regard to each Performance Goal
selected, shall each be made in writing. When taking any action with respect to
Section 162(m) Awards, the Committee shall be made up entirely of “outside
directors” (within the meaning of Section 162(m) of the Code). Further, the
Committee may not delegate any responsibility relating to a Section 162(m) Award
that would cause the Section 162(m) Award to fail to so qualify.
(e) Options and SARs. Notwithstanding the foregoing provisions of this Section
10.03, Options and SARs with an exercise price or grant price not less than the
Fair Market Value on the date of grant awarded to covered employees are intended
to be Section 162(m) Awards even if not otherwise contingent upon achievement of
a pre-established Performance Goal.
(f) Status of Section 162(m) Awards. The terms governing Section 162(m) Awards
shall be interpreted in a manner consistent with Section 162(m) of the Code and
the regulations thereunder, in particular the prerequisites for qualification as
“performance-based compensation,” and, if any provision of the Plan as in effect
on the date of adoption of any Agreements relating to Performance Awards that
are designated as Section 162(m) Awards does not comply or is inconsistent with
the requirements of Section 162(m) of the Code and the regulations thereunder,
such provision shall be construed or deemed amended to the extent necessary to
conform to such requirements.
10.04.
Payment

In the discretion of the Committee, the amount payable when a Performance Award
is earned may be settled in cash, by the issuance of shares of Common Stock, by
the delivery of other securities or property or a combination thereof.
10.05.
Stockholder Rights

A Participant, as a result of receiving a Performance Award, shall not have any
rights as a stockholder until, and then only to the extent that, the Performance
Award is earned and settled in shares of Common Stock (to the extent
applicable). After a Performance Award is earned and settled in shares of Common
Stock, a Participant will have all the rights of a stockholder of the Company.
10.06.
Transferability

Any rights or restrictions with respect to the ability of the holder of a
Performance Award granted under the Plan to transfer such Performance Award
shall be set forth in the Agreement relating to such grant; provided, however,
that a Performance Award may be transferred by will or the laws of descent and
distribution.
10.07.
Employee Status

In the event that the terms of a Performance Award provide that no payment will
be made unless the Participant completes a stated period of employment or
continued service, the Committee may decide to what extent leaves of absence for
government or military service, illness, temporary disability, or other reasons
shall not be deemed interruptions of continuous employment or service.


12





--------------------------------------------------------------------------------





ARTICLE XI
OTHER EQUITY–BASED AWARDS
11.01.
Award

In accordance with the provisions of Articles III and IV, the Committee will
designate each individual to whom an Other Equity-Based Award is to be made and
will specify the number of shares of Common Stock or other equity interests
covered by such awards and the terms and conditions of such awards. The
Committee also will specify whether Dividend Equivalent Rights are granted in
conjunction with the Other Equity-Based Award.
11.02.
Terms and Conditions

The Committee, at the time an Other Equity-Based Award is made, shall specify
the terms and conditions which govern the award. The terms and conditions of an
Other Equity-Based Award may prescribe that a Participant’s rights in the Other
Equity-Based Award shall be forfeitable, non-transferable or otherwise
restricted for a period of time or subject to such other conditions as may be
determined by the Committee, in its discretion and set forth in the Agreement.
By way of example and not of limitation, the Committee may prescribe that a
Participant’s rights in an Other Equity-Based Award shall be forfeitable or
otherwise restricted subject to continued employment or service, the attainment
of performance objectives, including objectives stated with respect to one or
more Performance Goals, or both. Other Equity-Based Awards may be granted to
Participants, either alone or in addition to other Awards granted under the
Plan, and Other Equity-Based Awards may be granted in the settlement of other
Awards granted under the Plan.
11.03.
Payment or Settlement

Other Equity-Based Awards valued in whole or in part by reference to, or
otherwise based on, Common Stock, shall be payable or settled in shares of
Common Stock, cash or a combination of shares of Common Stock and cash, as
determined by the Committee in its discretion. Other Equity-Based Awards
denominated as equity interests other than Common Stock may be paid or settled
in shares or units of such equity interests or cash or a combination of both as
determined by the Committee in its discretion.
11.04.
Employee Status

If the terms of any Other Equity-Based Award provides that it may be earned or
exercised only during employment or continued service or within a specified
period of time after termination of employment or continued service, the
Committee may decide to what extent leaves of absence for governmental or
military service, illness, temporary disability or other reasons shall not be
deemed interruptions of continuous employment or service.
11.05.
Stockholder Rights

A Participant, as a result of receiving an Other Equity-Based Award, shall not
have any rights as a stockholder until, and then only to the extent that, the
Other Equity-Based Award is earned and settled in shares of Common Stock.
ARTICLE XII
INCENTIVE AWARDS
12.01.
Award

In accordance with the provisions of Articles III and IV, the Committee will
designate each individual to whom an Incentive Award is to be made and will
specify the terms and conditions of such award. The Committee also will specify
whether Dividend Equivalent Rights are granted in conjunction with the Incentive
Award.
12.02.
Terms and Conditions

The Committee, at the time an Incentive Award is made, shall specify the terms
and conditions that govern the award.


13





--------------------------------------------------------------------------------





12.03.
Nontransferability

Except to the extent otherwise provided in the applicable Agreement, Incentive
Awards granted under the Plan shall, so long as such Incentive Awards are
subject to vesting or forfeiture restrictions, be non-transferable except by
will or by the laws of descent and distribution.  No right or interest of a
Participant in an Incentive Award shall be liable for, or subject to, any lien,
obligation, or liability of such Participant.
12.04.
Employee Status

If the terms of an Incentive Award provide that a payment will be made
thereunder only if the Participant completes a stated period of employment or
continued service the Committee may decide to what extent leaves of absence for
governmental or military service, illness, temporary disability or other reasons
shall not be deemed interruptions of continuous employment or service.
12.05.
Settlement

An Incentive Award that is earned shall be settled with a single lump sum
payment which may be in cash, shares of Common Stock or a combination of cash
and shares of Common Stock, as determined by the Committee.
12.06.
Stockholder Rights

No Participant shall, as a result of receiving an Incentive Award, have any
rights as a stockholder until the date that the Incentive Award is settled and
then only to the extent that the Incentive Award is settled by the issuance of
shares of Common Stock.
ARTICLE XIII
SUBSTITUTE AWARDS
Awards may be granted in substitution or exchange for any other Award granted
under the Plan or under another plan of the Company or any other right of a
Participant to receive payment from the Company. Awards may be also be granted
under the Plan in substitution for similar awards held by individuals who become
Participants as a result of a merger, consolidation or acquisition of another
entity or the assets of another entity by or with the Company or an Affiliate of
the Company. Notwithstanding anything contained in the Plan to the contrary,
such Substitute Awards referred to in the immediately preceding sentence that
are Options or SARs may have an exercise price that is less than the Fair Market
Value of a share of Common Stock on the date of the substitution if such
substitution complies with Section 409A of the Code and other applicable laws
and exchange rules. Except as provided in this Article XIII or in Articles XIV
or XVII hereof, the terms of outstanding Awards may not be amended to reduce the
exercise price or grant price of outstanding Options or SARs or to cancel
outstanding Options and SARs in exchange for cash, other Awards or Options or
SARs with an exercise price or grant price that is less than the exercise price
or grant price of the original Options or SARs without the approval of the
stockholders of the Company.
ARTICLE XIV
ADJUSTMENT UPON CHANGE IN COMMON STOCK
The maximum number of shares of Common Stock as to which Awards may be granted
under the Plan, the maximum number of shares of Common Stock that may be issued
under the Plan through incentive stock options, the individual grant limitations
of Section 5.04 and the terms of outstanding Awards granted under the Plan shall
be adjusted as the Board determines is equitably required in the event that (i)
the Company (a) effects one or more nonreciprocal transactions between the
Company and its stockholders such as a stock dividend, extra-ordinary cash
dividend, stock split, subdivision or consolidation of shares of Common Stock
that affects the number or kind of shares of Common Stock (or other securities
of the Company) or the Fair Market Value (or the value of other Company
securities) and causes a change in the Fair Market Value of the Common Stock
subject to outstanding Awards or (b) engages in a transaction to which Section
424 of the Code applies or (ii) there occurs any other event which, in the
judgment of the Board necessitates such action. Any determination made under
this Article XIV by the Board shall be nondiscretionary, final and conclusive.


14





--------------------------------------------------------------------------------





The issuance by the Company of any class of Common Stock, or securities
convertible into any class of Common Stock, for cash or property, or for labor
or services, either upon direct sale or upon the exercise of rights or warrants
to subscribe therefor, or upon conversion of Common Stock or obligations of the
Company convertible into such Common Stock or other securities, shall not
affect, and no adjustment by reason thereof shall be made with respect to, the
maximum number of shares of Common Stock as to which Awards may be granted under
the Plan, the maximum number of shares of Common Stock that may be issued under
the Plan through incentive stock options, the individual grant limitations of
Section 5.04 or the terms of outstanding Awards under the Plan.
The Committee may make Awards under the Plan in substitution for performance
shares, phantom shares, share awards, stock options, stock appreciation rights,
or similar awards held by an individual who becomes an employee of the Company
or an Affiliate of the Company in connection with a transaction described in the
first paragraph of this Article XIV. Notwithstanding any provision of the Plan,
the terms of such substituted Awards granted under the Plan shall be as the
Committee, in its discretion, determines is appropriate.
ARTICLE XV
COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES
No Option or SAR shall be exercisable, no shares of Common Stock shall be
issued, no certificates for shares of Common Stock shall be delivered, and no
payment shall be made under the Plan except in compliance with all applicable
federal, state and foreign laws and regulations (including, without limitation,
withholding tax requirements), any listing agreement to which the Company is a
party, and the rules of all stock exchanges on which the Common Stock may be
listed. The Company shall have the right to rely on an opinion of its counsel as
to such compliance. Any certificate issued to represent shares of Common Stock
when an Award is granted, settled or exercised may bear such legends and
statements as the Committee may deem advisable to assure compliance with
federal, state and foreign laws and regulations. No Award shall be granted,
settled or exercised until the Company has obtained such consent or approval as
the Committee may deem advisable from regulatory bodies having jurisdiction over
such matters.
ARTICLE XVI
GENERAL PROVISIONS
16.01.
Effect on Employment and Service

Neither the adoption of the Plan, its operation, the grant of any Award, nor any
documents describing or referring to the Plan (or any part thereof), shall
confer upon any individual or entity any right to continue in the employ or
service of the Company or an Affiliate of the Company or in any way affect any
right and power of the Company or an Affiliate of the Company to terminate the
employment or service of any individual or entity at any time with or without
assigning a reason therefor.
16.02.
Unfunded Plan

The Plan, insofar as it provides for grants, shall be unfunded, and the Company
shall not be required to segregate any assets that may at any time be
represented by grants under the Plan. Any liability of the Company to any person
with respect to any grant under the Plan shall be based solely upon any
contractual obligations that may be created pursuant to the Plan. No such
obligation of the Company shall be deemed to be secured by any pledge of, or
other encumbrance on, any property of the Company.
16.03.
Rules of Construction

Headings are given to the articles and sections of the Plan solely as a
convenience to facilitate reference. The reference to any statute, regulation,
or other provision of law shall be construed to refer to any amendment to or
successor of such provision of law.


15





--------------------------------------------------------------------------------





All Awards are intended to comply with, or otherwise be exempt from, Section
409A of the Code (“Section 409A”), after giving effect to the exemptions in
Treasury Regulation sections 1.409A-1(b)(3) through (b)(12). The Plan and all
Agreements shall be administered, interpreted and construed in a manner
consistent with that intent. Nevertheless, the tax treatment of the benefits
provided under the Plan or any Agreement is not warranted or guaranteed. Neither
the Company, its Affiliates nor their respective directors or trustees,
officers, employees or advisors (other than in his or her individual capacity as
a Participant with respect to his or her individual liability for taxes,
interest, penalties or other monetary amounts) shall be held liable for any
taxes, interest, penalties or other monetary amounts owed by any Participant or
any other taxpayer as a result of the Plan or any Agreement. If any provision of
the Plan or any Agreement is found not to comply with, or otherwise not be
exempt from, the provisions of Section 409A, it shall be modified and given
effect, in the sole discretion of the Committee and without requiring the
Participant’s consent, in such manner as the Committee determines to be
necessary or appropriate to comply with, or effectuate an exemption from,
Section 409A. Each payment under an Award granted under the Plan shall be
treated as a separate identified payment for purposes of Section 409A.
If a payment obligation under an Award or an Agreement arises on account of the
Participant’s termination of employment and such payment obligation constitutes
“deferred compensation” (as defined under Treasury Regulation section
1.409A-1(b)(1), after giving effect to the exemptions in Treasury Regulation
sections 1.409A-1(b)(3) through (b))12)), it shall be payable only after the
Participant’s “separation from service” (as defined under Treasury Regulation
section 1.409A-1(h)); provided, however, that if the Participant is a “specified
employee” (as defined under Treasury Regulation section 1.409A-1(i)) then,
subject to any permissible acceleration of payment by the Committee under
Treasury Regulation Section 1.409A-3(j)(4)(ii) (domestic relations orders),
Treasury Regulation Section 1.409A-3(j)(4)(iii) (conflicts of interest) or
Treasury Regulation Section 1.409A-3(j)(4)(iv) (payment of employment taxes) any
such payment that is scheduled to be paid within six months after such
separation from service shall accrue without interest and shall be paid on the
first day of the seventh month beginning after the date of the Participant’s
separation from service or, if earlier, within fifteen days after the
appointment of the personal representative or executor of the Participant’s
estate following the Participant’s death.
16.04.
Withholding Taxes

Each Participant shall be responsible for satisfying any income, employment and
other tax withholding obligations attributable to participation in the Plan.
Unless otherwise provided by the Agreement, any such withholding tax obligations
may be satisfied in cash (including from any cash payable in settlement of an
Award) or a cash equivalent acceptable to the Committee. Except to the extent
prohibited by Treasury Regulation Section 1.409A-3(j), any statutory federal,
state, district, city or foreign withholding tax obligations also may be
satisfied (a) by surrendering to the Company shares of Common Stock previously
acquired by the Participant; (b) by authorizing the Company to withhold or
reduce the number of shares of Common Stock otherwise issuable to the
Participant upon the grant, vesting, settlement and/or exercise of an Award; or
(c) by any other method as may be approved by the Committee. If shares of Common
Stock are used to pay all or part of such tax withholding obligations with
respect to an Award, the maximum number of shares of Common Stock that may be so
surrendered, withheld or reduced shall be the number of shares of Common Stock
that have an aggregate Fair Market Value on the date of surrender, withholding
or reduction equal to the aggregate amount of such tax liabilities determined
based on the greatest withholding rates for federal, state, foreign and/or local
tax purposes, including payroll taxes, that may be utilized without creating
adverse accounting treatment with respect to such Award, as determined by the
Committee.
16.05.
Fractional Shares

No fractional shares of Common Stock shall be issued or delivered pursuant to
the Plan or any Award, and the Committee shall determine in its sole discretion
whether cash, other securities, or other property shall be paid or transferred
in lieu of any fractional shares of Common Stock or whether such fractional
shares of Common Stock or any rights thereto shall be canceled, terminated, or
otherwise eliminated with or without consideration.
16.06.
REIT Status

The Plan shall be interpreted and construed in a manner consistent with the
Company’s status as a REIT. No Award shall be granted or awarded, and with
respect to any Award granted under the Plan, such Award shall not vest, be
exercisable or be settled (i) to the extent that the grant, vesting, exercise or
settlement could cause the Participant or any other person to be in violation of
the share ownership limit or any other limitation on ownership or transfer
prescribed by the Company’s charter, or (ii) if, in the discretion of the
Committee, the grant, vesting, exercise or settlement of the Award could impair
the Company’s status as a REIT.


16





--------------------------------------------------------------------------------





16.07.
Governing Law

All questions arising with respect to the provisions of the Plan and Awards
shall be determined by application of the laws of the State of Maryland, without
giving effect to any conflict of law provisions thereof, except to the extent
Maryland law is preempted by federal law. The obligation of the Company to sell
and deliver shares of Common Stock hereunder is subject to applicable federal
and state laws and to the approval of any governmental authority required in
connection with the authorization, issuance, sale, or delivery of such shares of
Common Stock.
16.08.
Clawback

The Plan is subject to any written clawback policies that the Company, with the
approval of the Board, may adopt. Any such policy may subject a Participant’s
Awards and amounts paid or realized with respect to Awards under the Plan to
reduction, cancelation, forfeiture or recoupment if certain specified events or
wrongful conduct occur, including but not limited to an accounting restatement
due to the Company’s material noncompliance with financial reporting regulations
or other events or wrongful conduct specified in any such clawback policy
adopted to conform to the Dodd-Frank Wall Street Reform and Consumer Protection
Act of 2010 and rules promulgated thereunder by the Securities and Exchange
Commission and that the Company determines should apply to the Plan.
16.09.
Elections Under Section 83(b)

No Participant may make an election under Section 83(b) of the Code with respect
to the grant of any Award, the vesting of any Award, the settlement of any Award
or the issuance of shares of Common Stock under the Plan without the consent of
the Company, which the Company may grant or withhold in its sole discretion.
ARTICLE XVII
CHANGE IN CONTROL
17.01.
Impact of Change in Control.

In the event of a Change in Control, the Committee is authorized, in its
discretion, to cause (a) all outstanding Options and SARs to become fully vested
and exercisable immediately prior to such Change in Control and (b) all other
outstanding Awards to become earned and non-forfeitable in their entirety upon
such Change in Control.
17.02.
Assumption Upon Change in Control.

In the event of a Change in Control, the Committee, in its discretion and
without the need for a Participant’s consent, may provide that an outstanding
Award shall be assumed by, or a substitute award shall be granted by, the
Successor Entity (or, if applicable, the Parent Company) in the Change in
Control. The assumed or substituted award shall have a value, as of the Control
Change Date, that is substantially equal to the value of the original Award as
of such date as the Committee determines is equitably required, and the assumed
or substituted award shall have such other terms and conditions as may be
prescribed by the Committee.
17.03.
Cash-Out Upon Change in Control.

If an Award is not assumed or replaced with a substitute award in accordance
with Section 17.02, upon a Change in Control, the Committee, in its discretion
and without the need of a Participant’s consent, may provide that each Award
shall be cancelled in exchange for a payment. The payment may be in cash, shares
of Common Stock or other securities or consideration received by stockholders in
the Change in Control transaction. The amount of the payment shall be an amount
that is substantially equal to (a) if the Award is denominated or to be settled
in cash, the entire amount that can be paid under the Award or (b) (i) the
amount by which the price per share received by stockholders in the Change in
Control for each share of Common Stock exceeds the Option price or Initial Value
in the case of an Option and SAR, or (ii) for each share of Common Stock subject
to an Award denominated in Common Stock or valued in reference to Common Stock,
the price per share received by stockholders or (iii) for each other Award
denominated in other securities or property, the value of such other securities
or property, in each case as determined by the Committee. If the Option price or
Initial Value exceeds the price per share received by stockholders in the Change
in Control transaction, the Option or SAR may be cancelled under this Section
17.03 without any payment to the Participant.


17





--------------------------------------------------------------------------------





17.04.
Limitation of Benefits

The benefits that a Participant may be entitled to receive under the Plan and
other benefits that a Participant is entitled to receive under other plans,
agreements and arrangements (which, together with the benefits provided under
the Plan, are referred to as “Payments”), may constitute Parachute Payments that
are subject to Code Sections 280G and 4999. As provided in this Section 17.04,
the Parachute Payments will be reduced pursuant to this Section 17.04 if, and
only to the extent that, a reduction will allow a Participant to receive a
greater Net After Tax Amount than a Participant would receive absent a
reduction.
The Accounting Firm will first determine the amount of any Parachute Payments
that are payable to a Participant. The Accounting Firm also will determine the
Net After Tax Amount attributable to the Participant’s total Parachute Payments.
The Accounting Firm will next determine the largest amount of Payments that may
be made to the Participant without subjecting the Participant to tax under Code
Section 4999 (the “Capped Payments”). Thereafter, the Accounting Firm will
determine the Net After Tax Amount attributable to the Capped Payments.
The Participant will receive the total Parachute Payments or the Capped
Payments, whichever provides the Participant with the higher Net After Tax
Amount. If the Participant will receive the Capped Payments, the total Parachute
Payments will be adjusted by first reducing the amount of any benefits under the
Plan or any other plan, agreement or arrangement that are not subject to Section
409A of the Code (with the source of the reduction to be directed by the
Participant) and then by reducing the amount of any benefits under the Plan or
any other plan, agreement or arrangement that are subject to Section 409A of the
Code (with the source of the reduction to be directed by the Participant) in a
manner that results in the best economic benefit to the Participant (or, to the
extent economically equivalent, in a pro rata manner). The Accounting Firm will
notify the Participant and the Company if it determines that the Parachute
Payments must be reduced to the Capped Payments and will send the Participant
and the Company a copy of its detailed calculations supporting that
determination.
As a result of the uncertainty in the application of Code Sections 280G and 4999
at the time that the Accounting Firm makes its determinations under this Section
17.04, it is possible that amounts will have been paid or distributed to the
Participant that should not have been paid or distributed under this Section
17.04 (“Overpayments”), or that additional amounts should be paid or distributed
to the Participant under this Section 17.04 (“Underpayments”). If the Accounting
Firm determines, based on either the assertion of a deficiency by the Internal
Revenue Service against the Company or the Participant, which assertion the
Accounting Firm believes has a high probability of success or controlling
precedent or substantial authority, that an Overpayment has been made, the
Participant must repay the Overpayment to the Company, without interest;
provided, however, that no amount will be payable by the Participant to the
Company unless, and then only to the extent that, the repayment would either
reduce the amount on which the Participant is subject to tax under Code Section
4999 or generate a refund of tax imposed under Code Section 4999. If the
Accounting Firm determines, based upon controlling precedent or substantial
authority, that an Underpayment has occurred, the Accounting Firm will notify
the Participant and the Company of that determination and the amount of that
Underpayment will be paid, without interest, to the Participant promptly by the
Company.
For purposes of this Section 17.04, the term “Accounting Firm” means the
independent accounting firm engaged by the Company immediately before the
Control Change Date. For purposes of this Section 17.04, the term “Net After Tax
Amount” means the amount of any Parachute Payments or Capped Payments, as
applicable, net of taxes imposed under Code Sections 1, 3101(b) and 4999 and any
State or local income taxes applicable to the Participant on the date of
payment. The determination of the Net After Tax Amount shall be made using the
highest combined effective rate imposed by the foregoing taxes on income of the
same character as the Parachute Payments or Capped Payments, as applicable, in
effect on the date of payment. For purposes of this Section 17.04, the term
“Parachute Payment” means a payment that is described in Code Section
280G(b)(2), determined in accordance with Code Section 280G and the regulations
promulgated or proposed thereunder.
This Section 17.04 shall not limit or otherwise supersede the provisions of any
other agreement between, on the one hand, the Company or any of its Affiliates,
and, on the other hand, a Participant, which specifically provides for the
different treatment of Payments that are subject to Code Sections 280G and 4999,
including any such agreement which provides that the Participant cannot receive
Payments in excess of the Capped Payments.


18





--------------------------------------------------------------------------------





ARTICLE XVIII
AMENDMENT
The Board may amend or terminate the Plan at any time; provided, however, that
no amendment may adversely impair the rights of Participants with respect to
outstanding Awards. In addition, an amendment will be contingent on approval of
the Company’s stockholders if such approval is required by law or the rules of
any exchange on which the Common Stock is listed or if the amendment would
materially increase the benefits accruing to Participants under the Plan,
materially increase the aggregate number of shares of Common Stock that may be
issued under the Plan (except as provided in Article XIV) or materially modify
the requirements as to eligibility for participation in the Plan. For the
avoidance of doubt, the Board may not (except pursuant to Articles XIII, XIV or
XVII) without the approval of stockholders (a) reduce the Option price per share
of an outstanding Option or the Initial Value of an outstanding SAR, (b) make a
payment to cancel an outstanding Option or SAR when the Option price or Initial
Value, as applicable, exceeds the Fair Market Value or (c) take any other action
with respect to an outstanding Option or SAR that may be treated as a repricing
of the Award under the rules and regulations of the principal securities
exchange on which the Common Stock is listed for trading.
ARTICLE XIX
DURATION OF PLAN
No Award may be granted under the Plan on and after the tenth anniversary of the
Effective Date. Awards granted before such date shall remain valid in accordance
with their terms.
ARTICLEXX
EFFECTIVENESS OF PLAN
Awards may be granted under the Plan on and after the Effective Date, provided
that no Award shall be exercisable, vested or settled unless and until the Plan
is approved by the stockholders of the Company within twelve months after the
Effective Date.




19



